Court of Appeals
                                              Third District of Texas
                                              P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                     www.txcourts.gov/3rdcoa.aspx
                                                           (512) 463-1733



JEFF L. ROSE, CHIEF JUSTICE                                                         JEFFREY D KYLE. CLERK
DAVID PUR YEAR. JUSTICE
BOli PEMBERT0N, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                          October8. 2015

The IIonorable Nancy E. Ristcr
Criminal County' Clerk
Williamsot/County Courthouse
P.O.Box 14
Georgetown, TX 78627
  DJHLIVERED VIA E-MAIL *                                                                        °^ 23 2015
         Court of Appeals Number:      03-14-00445-CR
         Trial Court Case Number:      14-02154-2

Style:    Alicia Midkiff
          v. The State of Texas


Dear Honorable Nancy E. Ristcr:

         Enclosed, with reference to the above cause, is the mandate of this Court. Please file and
execute in the usual manner.
        Because the appeal has been affirmed, please be advised that the judgment of the trial
court is in full force and effect. Accordingly, appropriate enforcement procedures may need to
be instituted in your office, including issuance of a canias. If a capias is issued, please remind
the sheriff that Texas Rule of Appellate Procedure 51.2(b)(3) requires that this Court be notified
when the mandate has been carried out and executed.
         In addition, as required by Texas Government Code, Sec. 51.204(e), the trial court clerk
is notified that we will destroy all records filed in respect to this case with the exception of
indexes, original opinions, minutes and general court dockets no earlier than twenty-five (25)
years from the date final mandate is issued.
         Your cooperation in this regard is appreciated.

                                                        Very truly yours.
cc:      Ms. Crystal D. Murray
      yj/Ms, AliciaMidkiff
         Mr. Ryan Palmquist
                                       MANDATE

THE STATE OF TEXAS

TO THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY, GREETINGS:

Trial Court Cause No. 14-02154-2

       Before our Court of Appeals for the Third District of Texas on July 28,2015, the cause
on appeal to revise or reverse your judgment between

                             Alicia Midkiff


No.03-14-00445-CR            v.


                             The State of Texas


Was determined, and therein our Court of Appeals made its order in these words

This is an appeal from the judgment of conviction signed by the trial court. Having reviewed the
record and the parties' arguments, the Court holds that there was no reversible error in the trial
court's judgment of conviction. Therefore, the Court affirms the trial court's judgment of
conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs is
made.


Wherefore, we command you to observe the order of our Court of Appeals in this behalf and in
all things have the order duly recognized, obeyed, and executed.


   ^f^OF At>%%,                            Witness the Honorable Jeff L. Rose, ChiefJustice of
                   *                       the Courtof Appeals for the Third District of Texas,
                                           with the seal of the Court affixed in the City of Austin
                                           on Thursday, October 08, 2015.



                                             iPFtfEY D.
                                           JEFFREY   D. #VLE, CI
                                                        KYLE, CLERK

                                           By: Amy Strother, Deputy Clerk
                                                OFFICIAL BUSINESS                            ^ J'W U. S POSTAGE »I
Court of Appeals                                                            w
                                                STATE OF TEXAS
                                                PENALTY FOR              go
          Third District                                                                                      01                     G
                                                                                                      zip
                                                PRIVATE USE                                           02
                                                                                                                   $000.41
P.O. BOX 12547, AUSTIN. TEXAS 78711-2547
                                                                                                  i2i 00014016230CT 06




 /RECEIVED\                                       MS. ALICIA M1DKIFF
                                                  CRAIN UNIT
      OCT 2 3 2015                                1401 r'TATr or-UAMi        Dnan

    THIRD COURT OF APPEALS,                                                     787      DE       1270          0010/18/15
   V JEFFREY PKYIE /                              TDCJ
                                                                            RETURN           TO   5ENDER
                                                  GATE           NOT    DELIVERABLE                AS ADDRESSED
                                                                         UNABLE TO                 FORWARD

                                                           3C:    78711254747                      *0793-05 800-18-17
                              63   GUE-H308 77fiH953 4 7         ,l|l,l,l« I, liimilililli   IIM,lllll"lll,i,,l,l,,ll,,lll.l"l,l.l